Citation Nr: 0018870	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The record contains a diagnosis of PTSD, that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The existing record contains a diagnosis of PTSD, as shown in 
VA outpatient records, and a competent opinion that such 
diagnosis is related to incidents of service as reported by 
the veteran.  As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.



REMAND

The Board notes that as concluded above, the veteran's claim 
of entitlement to service connection for PTSD is well 
grounded and thus VA has a duty to assist the veteran with 
respect to his claim.  38 U.S.C.A. §  5107;  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The September 1998 VA examiner cites review of the claims 
file.  The examiner noted the veteran's complaints of 
depression, sleep interference, and past suicidal ideation.  
The examiner also stated that the veteran did not recount 
specific instances of traumatization or loss.  The examiner 
diagnosed recurrent major depression, alcohol dependence and 
nicotine dependence.  The examiner stated that "[t]hough he 
was treated for post-traumatic stress disorder at the Seattle 
VA Medical Center last year, he did not provide to me a 
significant traumatizing event or affectively endorsed re-
adjustment symptomatology.  While he may have been frightened 
and threatened in Vietnam and undoubtedly has had related 
negative amenesis over the years, possibly including 
nightmares, I could not elicit sufficient information for me 
to convincingly diagnose PTSD."  

The Board notes, however, that VA outpatient records dated in 
January and July through August 1998 include diagnoses of 
PTSD.  VA personnel related such diagnoses to the veteran's 
report of traumatic experiences in Vietnam, not elaborated on 
in outpatient records.  

In a statement received in April 1999, the veteran argued 
that he should not be penalized for having had difficulty 
communicating his stressful experiences to the September 1998 
VA examiner.  Here the Board also notes that regulations 
provide that if the Board, or other adjudicators, doubt 
whether the diagnosis of a mental disorder is substantiated, 
including as to whether the diagnostic criteria are met, or 
indeed rejects the diagnosis shown on examination, the case 
should be returned to the examiner for clarification.  38 
C.F.R. § 4.126 (1999).

Moreover, in September 1998, the RO received a statement from 
the veteran in which he reported  stressful experiences in 
service.  He reported that in Nha Trang he worked alone on a 
road and was exposed to danger.  He stated that in January 
1968 a bomb blew up next to a bus stop in Nha Trang Khanh Hoa 
and that people were killed and he helped.  He stated that 
the whole month of February 1968 there was a lot of small 
arms fire, perimeter fire fights and mortar attacks.  He 
reported that no one was killed or wounded but that there was 
a fuel storage area next to his unit and if it had blown up 
it could have destroyed the camp.  He argued that in May 1968 
he came upon a dump truck that had collided with a bus full 
of Vietnam people and that people were badly hurt or killed.  
He also reported being shot at by Korean allies in June 1968 
and a van was destroyed.  The veteran generally stated that 
anytime one traveled or worked on a roadway you would see 
dead bodies.  

The law provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 138, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 394 
(1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the 
veteran's service records show him to have worked as a 
construction worker and note his involvement in the Vietnam 
Counter Offensive Phase III and the Tet Counter Offensive.  A 
review of the veteran's service records does not show that he 
engaged in combat with the enemy.  Accordingly, there must be 
credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Although the September 1998 VA examiner did not diagnosis 
PTSD, it does not appear that that examiner, despite citing 
review of the claims file, considered the veteran's report of 
specific stressful incidents.  Based on such, the Board finds 
that stressor development, and possibly further examination  
is warranted in this case.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for PTSD.  The veteran should also 
identify which VA facilities have treated 
him for PTSD.  After securing any 
necessary releases, the RO should obtain 
these records.  The RO should insure that 
all VA treatment records are associated 
with the claims folder.

3.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
each of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressor(s).

4.  If, and only if, any stressor is 
determined to be supported by credible 
evidence, the veteran should be afforded 
a VA psychiatric examination by a panel 
of board-certified psychiatrists, if 
available.  The examiners determine that 
a diagnosis of PTSD is warranted, they 
should specify the stressors supporting 
that diagnosis.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



